356 S.W.3d 835 (2012)
STATE of Missouri, Respondent,
v.
Joshua Lee MULLEN, Appellant.
No. WD 72675.
Missouri Court of Appeals, Western District.
January 10, 2012.
Margaret M. Johnston, for appellant.
Karen L. Kramer, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, JOSEPH M. ELLIS, Judge and THOMAS H. NEWTON, Judge.

ORDER
PER CURIAM:
Joshua Mullen appeals from his conviction on one count of felony stealing, § 570.030. After a thorough review of the record, we find that Mullen's conviction is supported by sufficient evidence. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).